Order entered March 28, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01200-CR

                              IOANNIS MAKRIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F16-00419-X

                                         ORDER
       Before the Court is appellant’s March 26, 2019 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before APRIL 25, 2019. If appellant’s brief is not filed by April 25, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure

38.8(b)(2).


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE